Citation Nr: 0305994	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  98-19 755	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for a thyroid disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from August 5, 1990, to May 
22, 1996, and had 2 years, 6 months, and 24 days of active 
service prior to August 5, 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

By a decision dated June 1, 2000, the Board denied the claim 
of service connection for a thyroid disorder as not well 
grounded.  Thereafter, the veteran filed an appeal to the 
United States Court of Appeals for Veterans Claims (Court).  
In October 2000, the veteran's representative and VA's 
General Counsel filed a joint motion to vacate the Board's 
June 2000 decision.  In November 2000, the Court granted the 
joint motion and remanded the case to the Board for re-
adjudication.  The Board notes that the wording in the 
conclusion of the joint motion requested that the Court 
vacate a June 1, 2000, Board decision that denied service 
connection for an acquired psychiatric disorder as opposed to 
the issue of service connection for a thyroid disorder.  
Nevertheless, the Board notes that the joint motion properly 
identified the issue on page 3 when it cited to the June 1, 
2000, Board decision.  As such the Board finds that the 
intent of the joint motion was to request that the Court 
vacate the June 1, 2000, decision that had denied service 
connection for a thyroid disorder.  

The veteran's case was remanded to the RO for additional 
development in September 2001.  It is again before the Board 
for appellate review.


FINDINGS OF FACT

1.  There is no evidence of a thyroid disorder in service.

2.  The veteran underwent a partial thyroidectomy in May 1997 
to remove a benign nodular goiter of the right lobe of her 
thyroid gland.

3.  There is no evidence of active thyroid disease at any 
time after service.

4.  The veteran does not have a thyroid disorder that is 
related to service.


CONCLUSION OF LAW

The veteran does not have a thyroid disorder that is the 
result of disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 4.119 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran had what appears to have been active military 
service from July 1979 to January 1982, although not verified 
by the service department.  She also had verified active 
military service from August 1990 to May 1996.  She had 
unverified service in the U. S. Army Reserve in the years 
1982 to 1990.  

A review of the veteran's service medical records (SMRs) for 
the period from July 1979 to May 1996 is negative for any 
indication of complaints of, or active treatment for, a 
thyroid condition.  A January 1982 physical examination 
Report of Medical History listed a number of items checked by 
the veteran.  The items included such things as frequent or 
severe headaches, dizziness or fainting spells, cramps in the 
legs, tumor, growth or cyst, recent gain or loss of weight 
and nervous trouble of any sort.  The examiner stated that 
that the tumor was related to a lump in the breast and the 
remainder of the items were related to pregnancy.  A July 
1987 physical examination history listed similar items.  The 
veteran's nervousness at that time was related to her 
financial situation.

A July 1990 physical examination noted a report from the 
veteran of a past history of "thyroid trouble with 
nervousness" on the Report of Medical History without 
further comment.  A May 1993 physical examination report 
noted a history of a thyroid problem that was treated with 
medications on the Report of Medical History.  The entry 
further noted that the veteran did not still use medications.  
Of note, there was no finding of a thyroid problem or 
condition on either of the referenced physical examinations.  
Treatment entries dated in June 1991 noted complaints of 
abdominal/intestinal pain.  Subsequent evaluations assessed 
the condition as either endometriosis or pelvic inflammatory 
disease (PID).

The veteran submitted her original claim for disability 
compensation benefits in May 1996.  She did not claim service 
connection for a thyroid disorder at that time.

She was afforded several VA examinations in August 1996.  The 
general medical examination report did not include any 
thyroid-related complaints, e.g. fatigue, constipation, etc., 
in the several complaints provided by the veteran.  Her 
weight was stable over the previous year.  The cardiovascular 
examination was reported as normal.  Her blood pressure was 
given as 118/66 and she was not taking any medications.  
There was no finding of any type of lumps, cysts, or tumors.

A VA psychiatric examination reported no symptoms associated 
with a possible thyroid disorder.

The veteran submitted a claim for entitlement to the benefits 
sought on appeal in April 1997.  

Associated with the claims folder in July 1997 were VA 
treatment records for the period from March 1997 to May 1997.  
The records reflect treatment for a thyroid problem beginning 
in April 1997.  A thyroid scan, dated April 3, 1997, was 
interpreted to show a normal size gland with no hot or cold 
spots.  The impression was that there was a slightly low 
uptake.  An April 1997 ultrasound of the thyroid was 
interpreted to show fluid collection in the mid-portion of 
the right lobe of the thyroid gland.  Hemorrhage could not be 
excluded.  The veteran underwent surgery on her thyroid in 
May 1997.  The operative report said that the veteran had a 
one and one-half year history of palpable right neck mass.  
This was noted to be consistent with a thyroid nodule on 
physical examination.  The report noted that thyroid function 
tests were normal.  A thyroid radionuclide scan was normal.  
The report noted that the ultrasound results showed a fluid 
collection.  The right lobe of the thyroid was excised.  The 
left lobe was left in place.  A pathology report, dated in 
May 1997, reported that the tissue specimen was a benign 
nodular goiter of the right thyroid lobe.  Several subsequent 
outpatient treatment entries noted that the veteran was not 
having any problems with her recovery.  

The veteran was afforded a VA endocrine examination in August 
1997.  The examiner recorded a history of partial 
thyroidectomy and full recovery.  The veteran had a 
subjective complaint of some hoarseness.  The examiner noted 
the presence of a thyroidectomy scar with no abnormal thyroid 
findings on palpation.  The veteran said she had lost 10 
pounds since her surgery.  (The Board notes that a May 12, 
1997, outpatient post-surgery entry noted the veteran's 
weight to be 161 pounds.  Her weight at the time of 
examination was 159 pounds).  The diagnosis was thyroid 
adenoma, benign, postoperative, recovered.

The veteran submitted reports in March 1998 to support her 
argument that her thyroid disease may have been caused by 
contaminated drinking water or exposure to lead-based paint 
(LBP) during service.  A March 1994 letter from the service 
department indicates that the veteran's living quarters might 
contain some LBP surfaces.  A May 1994 "Notice to Water 
Consumers" report from the service department indicates that 
the water served during the month of March 1994 exceeded the 
primary maximum contaminant level for bacteriological 
quality.  An August 1994 "Notice to Consumers" report 
indicates that the water served during the months of June and 
July 1994 exceeded the primary maximum contaminant level for 
bacteriological quality.  

The veteran's substantive appeal was received in November 
1998.  The veteran contended that her thyroid condition was 
diagnosed within one year after her separation from service, 
and was present during her active service.  She further 
contended that it was caused from the exposures she 
identified in her March 1998 submission, e.g. LBP and 
contaminated water.  

The veteran was scheduled for a hearing at the RO for June 
23, 1999.  Notice of the hearing was provided on June 10, 
1999.  A notation in the claims folder indicates that the 
veteran failed to report for the scheduled hearing.  There is 
no indication in the claims folder that the veteran requested 
that the hearing be rescheduled.

Associated with the claims folder in March 2001 were limited 
VA treatment records for the period from April 1999 through 
November 2000.  There was no treatment reported for any 
thyroid-related complaints.

The veteran's representative submitted additional argument in 
May 2001.  The presentation also cited to the Veterans Claims 
Assistance Act (VCAA) and its application to the case.  
Specifically, the submission noted VA's duty to notify the 
veteran and duty to assist under the VCAA.

The RO wrote to the veteran in October 2001 in observing the 
directions of the Board's September 2001 remand.  The veteran 
was informed of the VCAA requirement to notify her of what 
information or evidence was needed to substantiate her claim, 
and grant the benefit sought, elements that were cited by her 
counsel as part of the joint motion.  She was also informed 
regarding VA's duty to assist her in obtaining evidence in 
support of her claim.  She was informed that the RO needed 
information from her regarding sources of records of 
treatment.  The veteran was also requested to tell the RO if 
she required assistance in obtaining any additional 
information or evidence.

There is no indication in the claims folder that the veteran 
responded directly to the RO's VCAA letter.

Associated with the claims folder are VA treatment records 
for the period from January 2001 to December 2001.  There was 
no treatment for thyroid-related complaints and no reference 
to any past history of a thyroid problem.  The Board notes 
that the veteran's weight was recorded on a number of visits.  
The records did not indicate any weight loss.  

The veteran was afforded a VA examination in April 2002 in 
response to the Board's request for a medical opinion 
regarding the issue on appeal.  The examiner recorded several 
complaints from the veteran that were unrelated to a thyroid 
disorder.  The veteran said that she experienced mood swings 
since 1992.  She reported treatment for anger management.  
She also felt that she had a goiter in 1996 and diagnosed as 
having a goiter in 1997.  The veteran had no chest pain.  She 
complained of shortness of breath off and on.  She used 
Lactulose for constipation.  She had gained 20-30 pounds in 
the last two years.  She also complained of sleepiness and 
fatigue.  The examiner reported that the veteran's thyroid 
was not palpable.  There was no lymphadenopathy.  The 
examiner reported the results of several laboratory studies.  
The pertinent diagnoses were status post thyroidectomy and 
history of mood swings, possible depression.  The examiner 
stated that the veteran was euthyroid.  The examiner added 
that the veteran's symptoms were not related to her 
thyroidectomy or goiter.  Her difficulty in swallowing was 
also not related to her thyroid disorder.

The examiner provided an addendum to his report in August 
2002.  The examiner stated that the veteran was euthyroid.  
There was no evidence that she had any type of thyroid 
condition prior to April 1997.  The examiner noted that there 
were no complaints of a thyroid problem at the time of the 
August 1996 VA examination.  He noted that the April 1997 
thyroid uptake and scan were normal as well as thyroid 
function tests.  Her thyroid ultrasound showed a slightly 
larger right lobe of the thyroid.  The examiner stated that, 
based on the evidence, the veteran did not have a thyroid 
problem until after her military service.  He also stated 
that the LBP and contaminated water had no bearing on her 
condition.  Finally, he stated that the veteran's current 
complaints had nothing to do with a thyroid condition.  All 
testing had come back completely normal.  He repeated that 
the veteran was euthyroid.  

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  An endocrinopathy 
is considered "chronic" within the meaning of 38 C.F.R. 
§§  3.307, § 3.309 (2002).  Consequently, if such disability 
is manifested to a compensable degree within a year of the 
veteran's separation from service, a presumption of service 
incurrence or aggravation applies.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997). 

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board notes that the veteran's SMRs are entirely negative 
for any complaints of, or treatment for, a thyroid disorder.  
The veteran related a history of previous thyroid problems at 
the time of physical examinations in 1990 and 1993, but no 
findings of thyroid disorder were made.

The veteran did not claim a thyroid disorder at the time she 
submitted her original claim for disability compensation 
benefits in May 1996.  The August 1996 VA examination 
reported no complaints from the veteran regarding her thyroid 
and found no evidence of any swelling upon examination.  

The first evidence of a thyroid disorder came about as a 
result of VA evaluations conducted in April 1997.  Various 
tests and studies of the thyroid were interpreted as negative 
or normal but there was a swelling on the right lobe.  The 
veteran underwent a partial thyroidectomy of the right lobe 
in May 1997.  As noted above, the pathology report said that 
the excised tissue was a benign nodular goiter.  A goiter is 
defined as a chronic enlargement of the thyroid gland, not 
due to a neoplasm, occurring endemically in certain 
localities, especially mountainous regions, and sporadically 
elsewhere.  STEDMAN'S MEDICAL DICTIONARY 736 (26th Ed., 
1995).  The follow-up outpatient entries reported no problems 
with the veteran's recovery.  The August 1997 VA examiner 
reported that the veteran was recovered.  No active thyroid 
disorder was diagnosed.

The April 2002 VA examination report and August 2002 addendum 
noted that the veteran was euthyroid.  Euthyroidism is 
defined as a condition in which the thyroid gland is 
functioning normally, its secretion being of proper amount 
and constitution.  STEDMAN'S MEDICAL DICTIONARY 606 (26th 
Ed., 1995).  Further, the examiner stated that the veteran 
did not have a thyroid disorder in service.  

Based on the evidence of record the Board finds that there is 
no evidence of a thyroid disorder in service.  This is 
supported by the review of the SMRs and the 2002 medical 
opinions from the VA examiner.  Thus there is no basis to 
grant service connection on a direct basis as the veteran was 
not found to have a disease in service and there is no 
evidence of a current disability.  (See definition of 
euthyroidism).

In regard to the possibility of service connection on a 
presumptive basis the Board notes that disabilities involving 
the endocrine system are evaluated under the Schedule for 
Rating Disabilities found at Part 4 of 38 C.F.R.  
Specifically, 38 C.F.R. 4.119 (2002) sets forth the rating 
criteria for evaluating the several endocrine disabilities 
listed under the schedule.  

The veteran has never been diagnosed with a thyroid disorder 
such as hyperthyroidism, hypothyroidism, hyperparathyroidism, 
hypoparathyroidism, Cushing's syndrome, acromegaly, diabetes 
insipidus, Addison's disease, pluriglandular syndrome, 
diabetes mellitus, malignant neoplasm, hyperpituitarism, 
hyperaldosteronism, pheochromocytoma, or C-cell hyperplasia 
of the thyroid to consider any of the rating criteria listed.  
The May 1997 pathology report listed the results of the 
tissue biopsy as a benign nodular goiter.  If rated as a 
benign neoplasm, the provisions of 38 C.F.R. § 4.119 
(Diagnostic Code 7915) require that it be rated on the basis 
of endocrine dysfunction.  

As noted above, even in April and May 1997, no thyroid 
dysfunction was noted.  In other words, the veteran was 
euthyroid.  Surgery was undertaken because of the goiter; 
there was no indication that the goiter had affected thyroid 
production, which in turn means that there was no 
endocrinopathy for which a compensable rating could be 
assigned within a year of the veteran's separation from 
service.  

The Board is aware that the August 1997 VA examiner referred 
to the veteran's diagnosis as a benign thyroid adenoma, as 
opposed to a benign nodular goiter.  The rating schedule does 
provide for disabilities involving a toxic adenoma of the 
thyroid and a nontoxic adenoma of the thyroid gland.   See 
Diagnostic Codes 7901, 7902, 38 C.F.R. § 4.119.  There is no 
evidence to reflect that the veteran was diagnosed with a 
toxic adenoma to warrant consideration of service connection 
for that disorder.  Further, even considering that the 
veteran's diagnosis could be considered as analogous to a 
nontoxic adenoma of the thyroid gland, there is no evidence 
of disfigurement of the head or neck to satisfy the rating 
criteria for a 20 percent rating.  The criteria does provide 
for a noncompensable disability rating where there is a 
nontoxic adenoma without disfigurement of the head or neck.  
In this case, that would be the most applicable rating 
criteria if the veteran's condition was considered to be a 
nontoxic adenoma.  As such, the veteran would not have a 
disability rising to a compensable level during the one-year 
period after service.  38 C.F.R. § 4.119, Diagnostic Code 
7902.

The Board further notes that a note under Diagnostic Code 
7901 provides that, if there are symptoms due to pressure on 
adjacent organs such as the trachea, larynx, or esophagus, 
the disorder is to be evaluated under the diagnostic code for 
disability of that organ, if doing so would result in a 
higher evaluation than using this diagnostic code.  However, 
there is no evidence of record that the veteran's benign 
nodular goiter affected any other organ.  The condition was 
diagnosed and the right lobe of the thyroid removed due to 
its swelling.  

Thus the Board has considered the evidence of record in 
determining whether the veteran had an endocrinopathy that 
manifested itself to a compensable level during the year 
after her discharge from service.  The evidence of record 
does not show that the veteran had such a disorder.  The 
endocrinopathy itself was not compensably disabling.  The 
most favorable view of the evidence would allow for 
consideration of the veteran's situation as analogous to a 
nontoxic adenoma.  As noted above, the veteran's 
symptomatology did not, and does not, rise to a compensable 
level, either in the year after service or at the current 
time.  Therefore, service connection for a thyroid disorder 
on a presumptive basis must be denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a thyroid disorder.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2001).  The Board 
notes that 38 C.F.R. § 3.102 was amended in August 2001, 
effective as of November 9, 2000.  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  However, the change to 38 C.F.R. § 3.102 
eliminated the reference to submitting evidence to establish 
a well-grounded claim and did not amend the provision as it 
pertains to the weighing of evidence and applying reasonable 
doubt.  Accordingly, the amendment is not for application in 
this case.

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which became effective during the 
pendency of this appeal.  VA has also issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

Under the Act, VA has a duty to notify the veteran and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  There is no outstanding information or evidence 
needed to substantiate a claim in this case.

The veteran is claiming service connection for a thyroid 
disorder, to include being manifest to a compensable degree 
within one year of her discharge from service.  Her claim has 
been pending since April 1997, with a prior Board decision in 
June 2000 and a Court order from November 2000 that vacated 
the Board's decision and a Board remand in September 2001.  
The prior June 2000 Board decision advised the veteran that 
her claim was denied as not well grounded.  The veteran's 
representative submitted a joint motion in October 2000 that 
recited the evidence necessary to establish a well grounded 
claim and to establish service connection for the claimed 
disorder, to include on a presumptive basis.  The Board also 
cited to the evidence necessary to substantiate the claim in 
its remand of September 2001.  The RO further advised the 
veteran regarding the VCAA in October 2001 and reiterated 
what was needed to establish entitlement to the benefit 
sought on appeal.  There is no additional information or 
evidence needed to substantiate and complete her claim.

Newly codified 38 U.S.C.A. § 5103, requires certain notices 
be provided by the Secretary when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b) (2002), details the procedures by which VA will 
carry out its duty to assist by way of providing notice.

The veteran's claim originated in April 1997.  The veteran 
was being treated at that time for a mass on her thyroid.  VA 
medical records documented surgery for a partial 
thyroidectomy in May 1997.  A VA examination in August 1997 
found no evidence of a current thyroid disorder.

The veteran's claim was denied in December 1997 on the basis 
that there was no evidence of a thyroid disorder in service.  
The veteran was advised of the rating action that same month.  

The veteran was issued a statement of the case (SOC) in 
October 1998 that addressed the entire development of her 
claim up to that point.  The SOC addressed the procedural 
aspects of the case, provided a recitation of the pertinent 
statutes and regulations, and discussed the application of 
the evidence to the case.  The SOC again notified the veteran 
that she had not submitted sufficient evidence to establish 
that she had a thyroid disorder that was related to service.

The Board denied the claim in June 2000 as being not well 
grounded.  The veteran was informed that there was no 
evidence of a thyroid disorder in service.  The veteran 
appealed that decision to the Court.  In a joint motion 
submitted in October 2000, the veteran argued that her claim 
should be considered for presumptive service connection as 
her thyroid disorder was diagnosed in April 1997, within one 
year after her surgery.  The Court vacated the Board's June 
2000 decision and remanded the case in November 2000.

After the case was returned to the Board, the veteran was 
contacted and provided an opportunity to submit any 
additional information or evidence in support of her claim.  
Her representative submitted additional argument but did not 
identify any outstanding evidence.

The Board remanded the case to the RO in September 2001.  The 
remand directed that the veteran be encouraged to identify 
sources of treatment for thyroid disorder.  The remand also 
directed that the veteran be afforded a VA examination to 
obtain a medical opinion to assist in the development of her 
claim.

The RO wrote to the veteran in October 2001 and informed her 
of the evidence necessary to establish entitlement to the 
benefit sought.  She was also advised to submit evidence in 
support of her claim or to identify evidence she wanted VA 
assistance to obtain.

There is no indication in the claims folder that the veteran 
responded to the RO's October 2001 letter.  The veteran did 
continue to pursue claims for other issues.

The veteran was afforded a VA examination in April 2002.  She 
did not relate that she was receiving any current treatment 
and gave no history of treatment after her May 1997 surgery.

The veteran was issued a supplemental statement of the case 
in December 2002 that contained a review of all of the 
evidence added to the record since the October 1998 SOC.  The 
veteran's claim remained denied because she had not provided 
evidence to establish a thyroid disorder in service.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to establish service connection.  She was 
kept informed of the evidence developed by VA.  The December 
2002 SSOC informed the veteran as to why the evidence added 
of record did not allow for the grant of her claim.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and newly promulgated 38 C.F.R. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159 (c)-(e) (2002).  This section of the 
VCAA and the regulation set forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.

In this case the veteran's SMRs and VA treatment records were 
obtained and associated with the claims folder.  The veteran 
was afforded several VA examinations, to include the specific 
examination in April 2002 to obtain a nexus medical opinion.  
The veteran was advised of the types of evidence necessary to 
establish service connection in this case and offered 
assistance to obtain such evidence.  When her case was before 
the Court the veteran did not argue that there was 
outstanding evidence to support her claim, rather she 
contended that a favorable interpretation of the regulations 
would result in a grant of the benefit sought.  The veteran 
was scheduled for a hearing at the RO in June 1999 but did 
not report for the hearing.  She did not request that the 
hearing be rescheduled.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing her claim.   The Board is not 
aware of any outstanding evidence.  Therefore, the Board 
finds that VA has complied with the spirit and the intent of 
the duty-to-assist requirements found at 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(c)-(e).

Thus, VA has satisfied its duties to inform and assist the 
veteran in this case.  Further development of the claim and 
further expending of VA's resources are not warranted.  Cf. 
Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); Dela 
Cruz v. Principi, 15 Vet. App. 145, 149 (2001).


ORDER

Service connection for a thyroid disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

